Citation Nr: 0003955	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for sinusitis 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Edward G. Sustersic, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty military service from April 1943 
to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 10 percent evaluation 
for sinusitis.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected maxillary sinusitis is 
manifested by recurrent sinus infections, approximately every 
five to six weeks requiring prolonged antibiotic treatment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for maxillary 
sinusitis have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6513, (1996 and 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that evaluation.  Otherwise, the Board will 
assign the lower evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disabilities may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. Reg. 46, 720-31 (1996) 
(now codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 10 Vet. App. 
461, 465-67 (1997).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), it was held that new rating criteria could not 
have retroactive application.  Therefore, in this case, the 
Board has evaluated the veteran's service-connected maxillary 
sinusitis under the old criteria both prior to and from 
October 7, 1996, and under the new criteria as well from 
October 7, 1996.

By a rating decision dated January 1947, the veteran was 
service connected for sinusitis and assessed a noncompensable 
evaluation.  By a rating decision dated February 1996, the RO 
increased the veteran's evaluation to 10 percent effective 
June 26, 1995.  The veteran contends that the evaluation 
assigned for his sinusitis does not adequately reflect the 
severity of his symptomatology in that his disability has 
become worse.  

A private radiology report from City Hospital dated December 
1996 showed worsening of the left maxillary sinusitis 
compared to the previous report in October 1996.  A report 
from Adiel C. Anghie, M.D., dated January 1997 indicated that 
the veteran's condition for the past three months had become 
more severe, needing antibiotics on several occasions.

A VA examination dated March 1997 showed complaints of sinus 
congestion, drainage, and facial pain.  He had blood clots 
from the right nostril and had had trouble breathing out of 
the right naris.  The examination revealed normal external 
nose, nasal vestibule, right and left nasal cavities, and 
paranasal sinuses were normal.  Paranasal sinus X-rays showed 
a large polyp or retention cyst in the right maxillary sinus.  
The paranasal sinuses were otherwise unremarkable.  There 
were multiple ill-defined lucencies within the calvarium and 
these were most likely normal variation or venous lakes.  The 
impression was chronic sinusitis and large retention cyst 
right maxillary sinus.

Private outpatient treatment records from Dr. Anghie from 
February 1995 to January 1998 show complaints of nasal 
congestion, sinus headaches, cough with purulent 
expectoration and some nasal drainage, and antibiotic 
treatment.  An October 1997 statement from Dr. Anghie 
indicated that the veteran continued to have recurrent acute 
infections of his sinus and had greater than three acute 
episodes in twelve months.  A subsequent statement from Dr. 
Anghie dated November 1998 confirms that the veteran 
continued to suffer from episodes of acute sinusitis.  The 
veteran was also prescribed medications for his sinusitis in 
1998 and 1999.

In his May 1999 Travel Board hearing the veteran testified 
that he developed sinusitis every five to six weeks as well 
as sinus headaches.  Most of the time it developed into 
infections which had to be treated with antibiotics.  

The veteran's sinusitis has been evaluated as 10 percent 
disabling under Diagnostic Code 6513.  Prior to October 7, 
1996, Diagnostic Code 6513 provided that a 30 percent 
evaluation would be assigned where there was severe maxillary 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent evaluation would be 
assigned postoperative, following radical operation, with 
chronic osteomyelitis, requiring repeated curettage or severe 
symptoms after repeated operations.  From October 7, 1996, 
Diagnostic Code 6513 provides that a 30 percent evaluation 
will be assigned when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged, from 4 to 
6 weeks, antibiotic treatment or more than six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation will be assigned following 
radical surgery with chronic osteomyelitis or near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

The Board finds that the veteran's sinusitis more nearly 
approximates the criteria for a 30 percent evaluation under 
both the new and the old criteria.  The evidence of record 
demonstrates sinus symptomatology to meet the criteria for an 
increased disability evaluation pursuant to the new and the 
old criteria.  X-rays in December 1996 showed worsening of 
his left maxillary sinusitis.  A March 1997 VA examination 
showed chronic sinusitis and large retention cyst right 
maxillary sinus.  Private medical records show treatment for 
acute sinusitis with antibiotics.  The veteran's sinusitis 
was characterized by headaches and purulent discharge.  The 
Board notes that the veteran testified to continuous 
treatment with antibiotics.  Through application of 38 C.F.R. 
§ 4.7, the Board believes that these symptoms more nearly 
approximate the criteria for a 30 percent disability 
evaluation.  The frequency of sinus infections coupled with 
their reported severity requiring antibiotic treatment, 
purulent discharge, and headaches support the 
characterization of the disability as approximating the 
criteria for a 30 percent disability evaluation but no 
higher.  There is no evidence of radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, 
which would warrant a 50 percent evaluation under either the 
new or the old criteria.



ORDER

An increased evaluation of 30 percent for maxillary sinusitis 
is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

